The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 14, 2014

                         Nos. 04-13-00242-CR & 04-13-00243-CR

                                   James Michael CHIN,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2012CR5328 & 2011CR7140
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER
       The Appellant’s Motions are hereby Denied without prejudice to requesting relief from
the Texas Court of Criminal Appeals.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court